DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 and 53 are objected to because of the following informalities:   In claim 29, line 1, the word “a” should be deleted.  In claim 53, line 1, the word “I” should be changed to –is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-40 and 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the high vacuum source” as recited in lines 9 and 10 of claim 31, “The method” as recited in the first line of claim 45, “the selecting” as recited in the first line of claims 46 and claim 49, or “the selectively providing the first vacuum pressure” as recited in claim 47.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,399,236. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 31 are generic to all that is recited in claim 6 of U.S. Pat. 10,399,236.  In other words, claim 6 of the (‘236) patent fully encompasses the subject matter of claims 21 and 31 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 29-37, 39-47, 49-57, 59, and 60, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (US-8,777,284) in view of Nagai et al. (US-5,683,227).
 	The patent to Schaller et al. shows an embodiment, in Figure 8, of a system for grasping and moving objects while providing dynamic vacuum pressure comprising two separate sources of vacuum (710,760) wherein the maximum flow rate (and corresponding vacuum pressure) of one of the sources can be higher than the other source (see col. 7, lines 28-32).  The Figure 3 embodiment shows a release source (255) for selectively removing an object (see col. 3, lines 51-56).  There is no disclosure in the Schaller et al. patent of a selection system for selecting between its two sources of vacuum responsive to the weight, pressure, of flow at the end effector.
 	The Nagai et al. patent shows a suction gripping device comprising a plurality of vacuum sources (21a- 21c) and a selection system (23b, 23c) for automatically selecting between the vacuum sources responsive to pressure differential.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a selection system similar to that disclosed in the Nagai et al. patent on the Figure 8 embodiment of Schaller et al. so that shifting between the two separate sources of vacuum would occur automatically responsive to the detected pressure at the end effector.
 	Regarding claims 22-26, 32-34, 42-44, and 52-56, depending on the items to be handled and the environment or process in which they are handled, the resulting modified Schaller et al. system suggested above could obviously be designed to produce pressures between 50,000-90,000 Pascals and flow rates between 5 – 100 cubic feet per minute so as to safely and effectively handle certain items.
 	In regard to claims 27, 37, 47, and 57, the CDA disclosed in the Schaller et al. reference is a conventional type of compressor.
 	Regarding claims 30, 40, 50, and 60, the Nagai et al. patent describes a release valve (66) that can be in the form of a solenoid device (see col. 7, lines 58-64).

Claim(s) 28, 38, 48, and 58, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. in view of Nagai et al. as applied to claims 21-27, 29-37, 39-47, 49-57, 59, and 60 above, and further in view of Molitor et al. (US-4,412,775).
 	The Schaller et al. patent does not disclose a blower as one of its vacuum sources as is called for in claims 28, 38, 48, and 58 of the instant application.
	However, the patent to Molitor et al. shows a vacuum gripping device that can switch between to common sources of vacuum:  a blower (22) and a compressor (see col. 4, lines 49-55 of specification).
	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide one of the vacuum sources of the modified Schaller et al. system, as was presented above in section 8, as a conventional blower, as taught by Molitor et al., in order to create a high flow source for reliably gripping certain objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/18/2022